       Case 3:18-cv-01948-YY       Document 37   Filed 12/30/19   Page 1 of 47




Andrew Altschul, OSB No. 980302
E-mail: andrew@baaslaw.com
BUCHANAN ANGELI ALTSCHUL
& SULLIVAN LLP
921 SW Washington St., Suite 516
Portland, OR 97205
Telephone: (503) 974-5015
Facsimile: (971) 230-0337
Attorneys for Defendant




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION

  BECKY WRIGHT,                             Civil No. 3:18-cv-1948-YY

                     Plaintiff,             DEFENDANT’S MOTION FOR
                                            SUMMARY JUDGMENT, OR IN THE
              v.                            ALTERNATIVE, CROSS-MOTION
                                            FOR JUDGMENT PURSUANT TO
  STANDARD INSURANCE COMPANY,               FED. R. CIV. PRO. 52(a) AND
                                            OPPOSTION TO PLAINTIFF’S
                     Defendant.             MOTION FOR JUDGMENT
                                            PURSUANT TO FED. R. CIV. PRO.
                                            52(a)
      Case 3:18-cv-01948-YY                    Document 37              Filed 12/30/19            Page 2 of 47




                                          TABLE OF CONTENTS



CERTIFICATION ........................................................................................................... 1
    I.        CROSS MOTION .......................................................................................... 1
    II.       INTRODUCTION........................................................................................... 1
    III.      STATEMENT OF FACTS ............................................................................. 2
              A. Standard Initially Approves Wright’s LTD Claim Based on a Finding That
                 Her Depression and Anxiety Are Disabling .............................................. 2
                 a. Wright Expressed Anxiety About her Work Environment Dating Back
                    to At Least 2012, Before Her Fibromyalgia Diagnosis ........................ 4
                 b. Wright’s Depression and Anxiety Improve, Which Also Results in
                    Improvement in Her Pain Levels; a Neuropsychological Evaluation
                    Confirms that Depression and Anxiety are Limiting her Work
                    Function ............................................................................................... 6
                 c. Wright’s Reports Increasing Stress at Work and Home, Coinciding
                    with Increased Feelings of Pain and Anxiety on Workdays ................. 7
                 d. Wright States Does Not Want to Return to Work and Her Medical
                    Providers Recommend a Similar Job with a Different Company ....... 10
                 e. As Wright’s Scheduled Return-To-Work Date Approaches, Her
                    Anxiety and Depression Increases and She Continues to Tell Dr.
                    Durtschi She Is Unable to Work ......................................................... 12
                 f. Standard Approves Wright’s LTD Claim Based on Her Mental Health
                    Conditions ........................................................................................... 12
                 g. After Standard Aproves Her Claim, Wright Reports She Can Engage
                    in Light Household Tasks and Participate in Physical therapy Despite
                    Her Fibromyalgia Pain ........................................................................ 14
                 h. Wright’s Abdominal pain is Alleviated with Antibiotics ................... 15
                 i. Wright Expresses Interest in a Regular Work Schedule and Volunteer
                    Work, Following Reports of a Poor Sleep Schedule and Depression. 17
                 j. Standard Requests Updated Medical Records .................................... 18
                 k. Wright’s Physicians review her Pain management Techniques ......... 19
                 l. Standard Notifies Wright That the LTD Policy Contains a 24-Month
                    Limitation for Disabilities “Cause or Contributed To” by Mental
                    Disorders ............................................................................................. 21
                 m. Wright Submits Some Additional Documents and Standard Agrees to
                    Review Her Claim............................................................................... 23
                 n. Standard Has Wright’s Claim Reviewed by Two Independent
                    Physicians ........................................................................................... 24
                 o. Standard Closes Wright’s LTD Claim Based on the Policy’s 24-Month
                    Mental Disorders Limitation ............................................................... 25




                                                                       i.
 Case 3:18-cv-01948-YY                  Document 37              Filed 12/30/19              Page 3 of 47




      B. Wright Appeals and Standard Conducts Further Review of Her Claim. .. 25
         a. Standard Upholds Its Decision to Close Wright’s Claim ................... 26

IV.   LEGAL ANALYSIS .................................................................................... 27
      A. The Standard of Review............................................................................ 27

      B. The 2011 Policy Controls Because Wright Vested in Benefits Under that
         Policy; Therefore, the Standard of Review is Abuse of Discretion .......... 28

      C. Standard’s Determination Should be Upheld Under Either Standard of
         Review ...................................................................................................... 31
         a. Standard Did Not Abuse Its Discretion ............................................. 31

      D. Standard’s Decision is Correct Under a De Novo Review ....................... 36
         1. Wright Expressed a Hesitancy to Return to Work Beginning 2012,
            Long Before Wright Claims Her Fibromyalgia was Disabling .......... 37
         2. Somatic Symptom Disorder is Evidenced by Wright’s Expressions of
            Pain in Compared to Physical Findings .............................................. 39
         3. Wright’s Fibromyalgia Pain is Under Control with Medication, and
            Although It Can Be Uncomfortable and Severe at Times, It Is Not
            Disabling Under Standard’s “Any Occupation” Definition................ 39

V.    CONCLUSION ............................................................................................. 41




                                                         ii.
                  Case 3:18-cv-01948-YY                        Document 37               Filed 12/30/19              Page 4 of 47




                                                       TABLE OF AUTHORITIES

                                                                                                                                                      Page
Cases

Abatie v. Alta Health & Life Insurance Company, 458 F.3d 955, 962-63, 965, 968-9 (9th Cir. 2006)
 (en banc) .......................................................................................................................................... 32, 33,
36

Bendixen v. Standard Insurance Co., 185 F.3d 939 (9th Cir. 1999) ................................................ 28

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 832, 834, 838 123 S. Ct. 1965,1971,1972
 (2003) .............................................................................................................................................. 34, 35

Boyd v. Bert Bell/Pete Rozelle NFL Players Ret. Plan, 410 F.3d 1173,1178 (9th Cir. 2005)........... 32

Chiles v. Ceridian Corp., 95 F.3d 1505, 1510 (10th Cir. 1996)) ...................................................... 29, 30,

31, 32

Conkright v. Frommert, 599 U.S. 506,521 (2010) ........................................................................... 27

Firestone Tire & Rubber Co. v. Bruch, 488 U.S. 101, 115 (1989) ................................................... 27

Gibbs ex Rel. Estate of Gibbs v. Cigna Corp., 440 F.3d 571, 576-78 (2nd Cir. 2006) .................... 31

Grosz-Solomon v. Paul revere Life Ins. Co. 237 F.3d 1154, 1158-60 (9th Cir. 2001) ...................... 29, 30,
31

Hoskins v. Bayer Corp. & Bux. Servs. Long Term Disability Plan., 564 F. Supp.2d 1097,
  1108 (N.D. Cal. 2008), aff’d, 362 F. App’x 750 (9th Cir. 2010) ................................................. 35

Jordan v. Northrup Grumman Corporation Welfare Benefit Plan, 370 F.3d 869, 878, 880
   9th Cir. 2003) ............................................................................................................................... 36

Kearney v. Standard Insurance Company, 175 F.3d 1084, 1095, 1090 (9th Cir. 1999)(en banc) ... 36

Maurer v. Reliance Standard Life Ins. Co., C 08-04109 MMC, 2011 WL 1225702
  (N.D. Cal. Mar. 31, 2011), aff’d, 500 F. App’x 626 (9th Cir. 2012) ........................................... 36

McGann v. H&H Music Co., 946 F.2d 401 (5thh Cir. 1991) ............................................................ 29

McDaniel v. Chevron Corp., 203 F.3d 1099 (9th Cir. 2000) ............................................................ 28

Met Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2346, 2350 (2008) ...................................................... 32, 33

Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623,630 (9th Cir. 2009)................................... 28, 36

                                                                             iii
                  Case 3:18-cv-01948-YY                     Document 37               Filed 12/30/19             Page 5 of 47




Muniz v. Amec Constr. Mgmt. Inc., 623 F.3d 1290, 1294, 1295-96 (9th Cir. 2010) ........................ 37

Nolan v. Heald Coll., 551 F.3d 1148, 1153,1154 (9th Cir. 2009) ..................................................... 31, 32

Ordway v. Metro. Life Ins. Co., 634 F.Supp.2d 1120, 1123 (S.D. Cal. 2007) .................................. 32

Rabbat v. Standard Ins. Co., 894 F. Supp. 2d 1311, 1314 (D. Or. 2012) .......................................... 36

Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 673 (9th Cir. 2011) ......................... 27, 32

Shane v. Albertson’s Inc., 504 F.3d 1166, 1169 (9th Cir. 2007) ...................................................... 30, 31

Silver v. Exec. Car Leasing Long-Term Disability Plan, 466 F.3d 727, 733 (9th Cir. 2006) .......... 37

Tremain v. Bell Industries, Inc. 196 F.3d 970, 978 (9th Cir. 1999) .................................................. 36

United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)(en banc) ........................................ 32



Other

Fed.R. Civ. P. 52(a) .......................................................................................................................... 1, 41

OAR 836-010-0026 .......................................................................................................................... 28




                                                                          iv
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19    Page 6 of 47




       In accordance with the Court’s November 25 Scheduling Order (ECF 30) Defendant,

Standard Insurance Company (“Standard”) by and through its undersigned attorney, respectfully

submits its Motion for Summary Judgment Or, In the Alternative, Cross-Motion for Judgement

Pursuant to Fed. R. Civ. Pro 52(a) and Opposition to Plaintiff’s Motion for Judgment Pursuant to

Fed. R. Civ. Pro 52(a).

                                           LR 7-1 CERTIFICATION

       Pursuant to LR 7-1(a), counsel for defendant Standard certifies that counsel has conferred

with plaintiff’s counsel. Plaintiff opposes defendant’s motion.

                                     I.       CROSS-MOTION

       Pursuant to Fed. R. Civ. P. 56(a), defendant Standard moves for summary judgment

against all claims in plaintiff Becky Wright’s Complaint or, in the alternative, Judgment under

Fed. R. Civ. P. 52 based on a trail by administrative record. Although plaintiff moved for

judgment under Fed. R. Civ. P. 52 only, defendant asserts summary judgment is the appropriate

legal conduit for deciding an Employee Retirement Income Security Act (“ERISA”) denial of

benefits case under an abuse of discretion standard of review, which, for reasons explained

below, should apply in this case. Even if the court uses a de novo standard of review, however,

summary judgment may still be the appropriate vehicle to resolve the dispute for the reasons also

explained below. In the alternative, Standard recognizes that, in some circumstances a de novo

review requires a judgment under Fed R. Civ. P. 52(a).

                                     II.     INTRODUCTION

       This is a somewhat unusual ERISA long-term disability (“LTD”) denial of benefits case

in that the parties agree that Plaintiff Becky Wright (“Wright”) is likely unable to work in “Any
Page 1 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
         Case 3:18-cv-01948-YY          Document 37      Filed 12/30/19     Page 7 of 47




Occupation.” The dispute in this case is whether Wright’s Mental Disorders (including, major

depressive disorder, somatic system disorder and general anxiety disorder) “cause or contribute”

to her inability to work or whether the impact of her fibromyalgia, alone, even without the

existence of her Mental Disorders, disable her from “Any Occupation.” Under any standard of

review, but particularly under the deferential abuse of discretion standard of review that governs

this case, Standard’s conclusion that Wright’s Mental Disorders “cause or contribute” to her

disability should be upheld.

       It is undisputed that when Wright ceased working as a Production Planner for Triquint

Semiconductor, Inc. (“Triquint”) on November 14, 2014 both her treating physicians—her

primary care physician (Hyrum Durtschi, M.D.) and her psychiatrist (Marsha Green, M.D.) —

opined that but for the impact of her mental disorder she was capable of working in her own light

duty occupation, and that she would return to work in a relatively short period of time. Although

Wright did not return to work in the years that followed, a close look at her medical records,

rather than the impassioned letters of advocacy by Drs. Durtschi and Green that at times

completely contradict their earlier medical statements, reveals a lack of evidence that her

physical condition deteriorated in any meaningful way from its non-disabling status as of

November 2014.

       Accordingly, for the reasons explained in more detail below, Standard is entitled to

summary judgment or, in the alternative, judgment pursuant to Fed. R. Civ. Pro. 52(a) on

Wright’s ERISA claim for LTD benefits.

                                 III.    STATEMENT OF FACTS

A.     Standard initially Approves Wright’s LTD Claim Based on a Finding Tha Her
       Depression and Anxiety Are Disabling.
Page 2 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
         Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19      Page 8 of 47




       Wright was at Triquint as a Production Planner, a light duty job that primarily requires

planning and preparing production schedules for manufacturing industrial or commercial

products. (Administrative Record (“AR”) 996-997; 1016-1020). 1 As a Triquint employee,

Wright was a participant in her employer’s group LTD plan which was funded through an

insurance policy that Standard issued to Triquint in January 2011, Group Policy 152152-D (the

“LTD Policy” or the “2011 Policy”).

       Leading up to 2012, and while continuing to sustain full-time work at Triquint with

occasional short-term disability and medical leave approvals, Wright’s medical records show a

history that includes, among other ailments, various joint pain, anxiety, kidney stones, attention

deficit disorder, fatigue, sleep disorder, gastric bypass surgery, depression, and chronic

headaches. (AR 535-537). Wright permanently stopped working at Triquint on November 7,

2014 and applied initially for short term disability based on “Anxiety, Fibromayalgia” with an

anticipated return date of January 15, 2015. (AR 994). When she failed to return her claim was

ultimately converted to an LTD claim based on, per her primary care physician’s report,

fibromyalgia and major depressive disorder. (AR 510, 663). Medical records obtained for

Wright’s 2015 LTD application include: Dr. Durtschi (primary care physician), Dr. Friedman

(neurologist), a letter from Dr. Green (psychiatrist), Ms. Swanson (physical therapy), emergency

room visit records from Providence Medical Group, Dr. Mason (neuropsychological evaluation),

Ms. Freidman (rheumatology clinic) and Dr. Creedon (psychiatry). (See, e.g., AR 510).


1
 Standard has filed the Administrative Record as Exhibit 1 to the Declaration of Christopher
Powers(Document No. 34). The record is numbered STND 18-04329-000001 to STND 18-
04329-002464. For simplicity, references to the AR cite only to the last two to four digits of the
numbering.
Page 3 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
          Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19    Page 9 of 47




            a. Wright Expressed Anxiety About her Work Environment Dating Back to At
               Least 2012, Before Her Fibromyalgia Diagnosis.

         Wright’s medical records show a long history of anxiety relating to her employment at

Triquint, long before she filed her 2015 LTD disability claim. On March 8, 2012, Wright visited

her Naturopathic Physician, Dr. Deborah Rice, for “fatigue and malaise” following a February

2012 pancreatitis surgery. (AR 1602-1603). Although Dr. Rice noted that Wright was “doing

much better” following her surgery, Wright told Dr. Rice that she was “a little hesitant” to return

to work and it appears that Dr. Rice excused her from work through the end of March. (AR 1602,

1605).

         Fibromyalgia is noted for the first time without additional explanation in Wright’s March

21, 2013 visit to her primary care physician, Dr. Hyrum Durtschi, in which he describes her

condition as “mostly stable” and approves a prescription of oxycodone for headaches and

trazadone to help her sleep. (AR 535).

         In early June 2013, Wright suffered leg fractures after falling down a 6-8 foot

embankment or cliff when hiking on the beach with her husband. (AR 539). When Wright

visited Dr. Durtschi for follow up on July 2, 2013, she remained “seated in a wheelchair” with

“tenderness,” “pain,” and “somewhat restricted range of motion,” he renewed her morphine pain

medication (Dilaudid), and she was “encouraged to begin tapering her Dilaudid as tolerated.”

(AR 539-540). On August 14, 2013, Wright noted that the pain was “too much” when she tried

tapering, that she was feeling “very fatigued,” and she was continuing to maintain her Dilaudid

regimen without reduction. (AR 541-542). She told Dr. Durtschi that she was “worried how she

is going to return to work.” Again Dr. Durtschi discussed with Wright “management of fatigue

with tapering medication and increasing activity.” (Id.)
Page 4 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY           Document 37     Filed 12/30/19       Page 10 of 47




        On August 28, 2013, Wright reported “healing well” yet continuing to take Dilaudid

three times per day. (AR 542-543). She also reported “ongoing pain in the knee” although

“does admit to gradual improvement.” (Id.) She expressed concerns with returning to work:

“[s]he was previously scheduled to start work September 1, but she wonders if she would be

ready. (Id.) Her job is primarily working on a computer.” (Id.) Her fibromyalgia pain “is not

very significant recently.” (AR 543).

        In October 2013, after returning to work, Wright described an increase in her anxiety

with “a couple of panic attacks in the last few weeks.” (AR 545-546). She also noted that she

was “very easily distracted” due to her ADD and experiencing “much worse” fibromyalgia pain,

requesting “paperwork so that she can go home occasionally when symptoms get worse and

work from home for a day or 2. (Id.) She has done this in the past.” (Id.)

        Wright continued to experience symptoms of ADD, anxiety, fibromyalgia, and

headaches, and now abdominal pain, into December 2013. (AR 547-549). Her fibromyalgia

medication was not working well, she was feeling “achy all over,” and she and Dr. Durtschi

explored alternatives. (Id.) “She does not exercise at all.” (Id.) She continued to experience

headaches, taking 60 oxycodone per month. (Id.) She voiced concerns that work is “a stressful

environment” and that “[s]he feels she may lose her job within the next month.” (Id.) She was

given a referral to a psychologist “for help with relaxation to treat anxiety and fibromyalgia.”

(Id.)

        After taking a trip where she wanted to be active, she took additional oxycodone, 10mg

three times per day, which was “remarkably effective” in decreasing her fibromyalgia pain. (AR

549). She reduced her oxycodone intake after the trip and again felt “pain in her arms and


Page 5 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19     Page 11 of 47




especially in her thighs” more in her muscles than in her joints. (Id.) Dr. Durtschi noted that

Wright’s “anxiety continues to be significant for her” despite taking Wellbutrin during the day

and Trazodone to sleep at night. (Id.) She found the switch to long-lasting medication for her

ADD to be effective. (Id.)

           b. Wright’s Depression and Anxiety Improve, Which Also Results in
              Improvement in Her Pain Levels; a Neuropsychological Evaluation Confirms
              that Depression and Anxiety are Limiting her Work Function.

       On February 6, 2014, Wright noted that her depression and anxiety were “[so]mewhat

better recently” since starting a different anti-depressant, Cymbalta, also resulting in reduced

fibromyalgia achiness and stress. (AR 551). Dr. Durtschi instructed Wright on her use of

oxycodone: “I emphasized to her that [oxycodone] really needs to be reserved only for the more

severe headaches, and it is likely to worsen the chronic daily headaches if overused.” (AR 552).

       On March 3, 2014, Wright reported “[n]ew back pain” that occurred when “at home and

get down to pick something up and had sudden pain in her back. Has now spread throughout her

lower to upper back. . . . Oxycodone helps.” (AR 552). Dr. Durtschi approved an increase in her

Oxycodone prescription, “up to 4 oxycodone per day now.” (Ar 553).

       In April 2014, following her reports of decreased cognitive function, Wright underwent a

neuropsychological evaluation with Dr. Mason who provided a detailed report with her findings.

(AR 525-531). Dr. Mason noted that Wright is a “bright woman” whose emotional functioning

demonstrated “moderate to severe symptoms of emotional distress and anxiety,” despite being on

medication for depression and anxiety. (AR 530). Wright informed Dr. Mason that her

depression and anxiety is impacted by stress, with increased stress recently due to work conflict,

discord in her four-year marriage, and also increasing tension between her 23-year old daughter


Page 6 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37      Filed 12/30/19     Page 12 of 47




(who lives with her and her husband) and her husband. (AR 527). Her self-reported alcohol

history included “two to four large drinks of alcohol three to five days per week” and “more

frequently” in the weeks leading up to the evaluation. (Id.) Dr. Mason concluded that “the

factors contributing to her cognitive complaints and varied performance on neuropsychological

tests can be treated and improved.” (AR 530).

       On May 6, 2014, Wright visited Dr. Durtschi for foot pain and “worsening” fibromyalgia.

(AR 554-555). He increased her gabapentin medication and again approved an increase in

oxycodone to 4 tablets daily if needed. (Id.)

       Wright returned to Dr. Durtschi a few weeks later on May 29, 2014, complaining of

mouth discomfort, with a “burning feeling” and “metallic taste” that “seems to start nearly every

day about the time she starts work.” (AR 556-558). Dr. Durtschi opined that her mouth

discomfort “[s]eems to be strongly correlated with work.” (AR 558.). Wright also reported

“feeling disorganized” after a recent reduction in her ADD medication, and Dr. Durtschi

increased that prescription to compensate. (AR 556-558). The Cymbalta continued to improve

Wright’s depression, anxiety and fibromyalgia pain. (Id.)

       On July 3, 2014, Wright met with Dr. Durtschi and continued to report a positive

response to Cymbalta and gabapentin for her depression, anxiety, and fibromyalgia. (AR 558-

560). She showed an interest in water aerobics or swimming for exercise. (Id.) Dr. Durtschi

encouraged her to seek a regular psychologist to treat her Major Depressive Disorder. (Id.)

           c. Wright Reports Increasing Stress at Work and Home, Coinciding with
              Increased Feelings of Pain and Anxiety on Workdays.

       On August 15, 2014, while continuing to work a regular full-time schedule at Triquint,

Wright reported manageable fibromyalgia pain that, although widespread, was “not as limiting
Page 7 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37      Filed 12/30/19     Page 13 of 47




nor distracting.” (AR 561-563). Although her depression and anxiety continued to remain

manageable, she described “burning discomfort” in her mouth that increases when she is around

a difficult co-worker at the office and “if she has been fighting with her husband then symptoms

recur.” (Id.) Headaches and difficulty sleeping remained the same. (Id.) She was experiencing

some abdominal pain. (Id.) Dr. Durtschi prescribed a gradual increase in gabapentin. (AR 563).

       Wright began reporting a significant increase in anxiety and fibromyalgia pain on

September 14, 2014, with most symptoms occurring on workdays: “Significantly, the symptoms

have not been worse or do not occur at all on the weekend.” (AR 564). Dr. Durtschi reported

that he “does not see significant improvement happening as long as she remains in this [work]

environment. That said, it is hard to recommend that she look for another job, as she has been

there so many years and does well in her position.” (AR 564-565). “I strongly encouraged her

to establish with a therapist to work on improved stress relieving techniques.” (AR 566).

       In October 2014, Wright met with Dr. Durtschi twice, reporting increases in fibromyalgia

pain and anxiety. The increases were attributed primarily to stress:

   •   “Her pain always correlates significantly with stressful work environment. She has a new
       boss and is facing more frequent deadlines. . . . She feels achy all over, and often by the
       end of the day is crying.” (AR 566).

   •   “She is rubbing her arms and legs throughout our interview. . . . Tearful, very anxious,
       dysthymic.” (AR 567).

   •   “She feels she is not succeeding at work, which is a very stressful environment. She does
       find significant improvement on the weekend.” (AR 568).

   •   “Continues to have a very difficult time at work. She has had episodes in which she has
       felt foggy and is unable to concentrate. However, these episodes occur only when she is
       at work. Her pain is worse when she is at work. Concentration difficulties are worse at
       work. Mood worsens at work, and she has had occasional episodes of sudden tearfulness
       at work. She is not currently working with a therapist.” (AR 568).

Page 8 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19      Page 14 of 47




   •   “Ongoing symptoms of depression, partially treated. Interestingly her symptoms are
       largely improved on the weekend. There are activities that she enjoys when she is not at
       work, and pain is also improved when she is not at work.” (AR 570).

   •   “Clearly, stressors at work are a major contributor to her symptoms.” (AR 570).

   •   “We again discussed that medication changes will likely only be partially effective, and
       so much of what she is experiencing is related to situational stress.” (AR 570).

Dr. Durtschi also discussed the possibility of taking time off work, but he “did not think this

would be helpful now unless she is already established with a therapist.” (AR 570).

       On November 5, 2014, Wright told Dr. Durtschi on a follow up visit that a recent

appointment with a pain pyschologist, Dr. Marsha Green, was helpful. (AR 571). Dr. Durtschi

submitted a letter for a medical leave to allow her time away from work stress while she

followed up with Dr. Green, with the intent that she return to work two months later on January

5, 2015. (AR 572-573, 663).

       Wright’s medical leave of absence began on November 8, 2014. Dr. Durtschi’s Attending

Physician’s Statement lists “disabling depression” in addition to “severe, limiting widespread

pain” as the reasons for needing a medical leave. (AR 663).

       Wright visited a physical therapist, Brenda Swanson, a few days later, on November 12,

2014, reporting “pain everywhere.” (AR 588). Wright described a history of migraines and

several fractures and falls dating back to childhood. (AR 590-591, 597). Ms. Swanson noted

that “[h]er symptoms are consistent with central sensitization and she would benefit from the

persistent pain program.” (AR 588). Wright confided to Ms. Swanson during this time that her

husband was mentally abusive towards her. (AR 590-591). Wright’s StarT test showed that

there is a “significant psychosocial component.” (AR 594).


Page 9 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
         ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
         CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
         JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19     Page 15 of 47




       Five days later, Wright was admitted to the emergency department of St. Vincent’s

Medical Hospital seeking help to control a severe headache after attempting to get relief at home

through oxycodone without success. (AR 599-603). The attending physician noted that because

of her “long history of similar headaches” no additional work up needed to be done. (Id.)

Wright was given pain control medication (Decadron – a corticosteriod) and encouraged to

return home to sleep as “an important part of her treatment is likely a good night sleep.” (Id.)

       Wright followed up with Dr. Durtschi two days later on November 21, 2014. (AR 573-

575). Wright described her fibromyalgia pain as “decreased somewhat” but “continues to have

significant neck and shoulder and right leg discomfort. Right leg problems have persisted since a

leg fracture a year ago.” (Id.) Wright’s mood is described as fair, although Dr. Durtschi notes

that her “[g]eneralized anxiety disorder” is “worse recently.” (AR 573-574). She also noted

tremors in both her hands and balance problems although “[s]he denies difficulty moving or

getting moving.” (Id.)

           d. Wright States She Does Not Want to Return to Work and Her Medical
              Providers Recommend a Similar Job with a Different Company

       On December 11, 2014, Wright expressed to Dr. Durtschi that “she feels she is not likely

to be ready to return to work at the end of this period of leave.” (AR 576-577). Notably, Dr.

Durtschi did not conclude that she was incapable of working, “[s]he is strongly encouraged to

further discuss question of disability with her psychologist,” and Wright’s therapist told her she

should be looking to return to work, albeit with a different employer: “She says she has spoken

with her therapist, who has suggested she should be looking for a different job. In the past, pain

has consistently worsened patient has been at work due to the high stress level.” (Id.)



Page 10 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19    Page 16 of 47




       Wright visited with a neurologist, Dr. Daniel Friedman, on December 31, 2014, to follow

up on her history of lifelong headaches. (AR 617-618). Dr. Friedman noted “some numbness in

her hands as well as loss of balance,” recommending an MRI. (Id.) At her follow up

appointment with Dr. Friedman on January 22, 2015, he noted that the MRI showed no evidence

of significant spinal stenosis in the cervical spine. (AR615). He also noted that she does have

foraminal narrowing and he recommended trying wrist splints to see if it helps. (Id.).

       Wright’s primary care physician Dr. Durtschi submitted a letter to Standard in early

January 2015 in support of Wright’s pending LTD claim through “at least 15 February, 2015.”

(AR 632). Wright’s psychologist, Dr. Green, also submitted a letter of support in January, 2015,

although she stated that she was “unable to speak to whether or not she continues to qualify for

disability.” (AR 626). Instead, Dr. Green confirmed that Wright had been diagnosed with the

following psychological conditions: “Major Depressive Disorder, Recurrent, Moderate; Somatic

Symptoms Disorder, with Predominate Pain, Persistent, Moderate; Generalized Anxiety

Disorder, Chronic, and Insomnia Disorder.” (Id.)

       Dr. Green emphasized that, from her perspective, “[i]t is important not to characterize

chronic pain as being ‘either medical or psychological’ but rather a situation wherein both

medical and psychological factors can exacerbate, maintain, and/or reduce symptoms.” (AR

626; emphasis in original). Dr. Green added that while “Wright’s condition is likely to improve

with treatment…[g]iven her report of a variety of stressors affecting her current pain symptoms,

including occupational and medical stressors, it should be noted that her pain flare may continue

until stressors abate.” (AR 626).




Page 11 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19   Page 17 of 47




       Wright visited Dr. Durtschi’s office again in January 21, 2015, reporting a week and a

half of diarrhea and abdominal pain. (AR 579-582). She also requested an early refill of her

oxycodone for an upcoming trip to Southern California, which Dr. Durtschi approved. (Id.) Dr.

Durtschi concluded that Wright’s abdominal symptoms “suggest the possibility of mild

diverticulitis” and he prescribed a 10-day antibiotic. (Id.)

           e. As Wright’s Scheduled Return-To-Work Date Approaches, Her Anxiety and
              Depression Increases and She Continues to Tell Dr. Durtschi She Is Unable
              to Work

       On February 6, 2015, in a follow up appointment with Dr. Durtschi, Wright complained

of “widespread pain” and feeling “completely unable to return to work.” (AR 582). She also

noted that she “hopes to be approved ultimately for Social Security disability.” (Id.) Dr.

Durtschi summarily determined that “she remains completely unfit to return to work” due to

“debilitating fibromyalgia and chronic pain, complicated by chronic insomnia, depression, and

ADD.” (AR 584). His plan was to “contact her psychologist to discuss her case. At this point,

tentative plan is to extend medical leave for another 90 days. Unfortunately, prognosis for return

to work is poor.” (Id.) Dr. Durtschi sent Standard a letter on September 9, 2015,

“recommending extending medical leave through May 1, 2015, with the plan to reevaluate at that

time.” (AR 624). On February 27, 2015, Dr. Durtschi evaluated Wright in a follow up

appointment, describing her as disabled and unable to work due to “fibromyalgia and depression,

as well as chronic headache.” (AR 587).

           f. Standard Approves Wright’s LTD Claim Based on Her Mental Health
              Conditions.

       On April 1, 2015, Standard referred Wright’s file for review by two physicians, a

rheumatologist and psychiatrist. (AR 510, 512). Dr. Ronald Fraback, a rheumatologist,
Page 12 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19     Page 18 of 47




conducted the first review on April 7, 2015. (AR 503-509). In addition to reviewing Wright’s

medical records, Dr. Fraback also spoke with Dr. Durtschi by telephone. Dr. Durtschi told Dr.

Fraback that he believed Wright could return to work as a production planner if it was with a

different employer:

       I spoke with Dr. Durtschi by telephone today. He confirmed her fibromyalgia with
       associated symptoms of pain and fatigue. He said there was a significant component
       of anxiety and depression. He said that he did not think that she could return to
       work for her own employer but should be able to perform her usual occupation for
       a different employer in a less stressful work setting.

(AR 506). Dr. Fraback accepted the diagnosis of fibromyalgia but concluded that Wright’s

fibromyalgia diagnosis did not prevent her from working as a production planner: “she should be

able to perform regular sedentary to light level work in a different work setting. (Id.) I think this

has been the case since the cease work date and is ongoing.” (Id.) Dr. Fraback also noted that

“[m]ental health treatment and minimizing the use of alcohol may also be beneficial.” (Id.)

       Dr. Esther Gwinnell, a psychiatrist and an independent reviewer who is not an employee

of Standard, reviewed Wright’s medical records on April 9, 2015. (ARA 484-493). She

concluded that Wright’s psychological symptoms and disorders were disabling and impacted

Wright’s ability to perform her job duties as a production planner:

       Ms. Wright has major depression, recurrent, moderate. She has an anxiety disorder
       not otherwise specified and has been diagnosed as having somatic symptom
       disorder. In neuropsychological testing, she demonstrated some significant
       impairments which were felt to be related to the intrusion of depression and anxious
       symptoms into cognitive function, and the psychologist noted that Ms. Wright
       would, indeed, have difficulties in her day-to-day function due to these cognitive
       findings. . . . My impression from all this is that Ms. Wright is, indeed, experiencing
       limitations in her ability to function in a work like setting at normal persistence and
       pace. Her pain behaviors would have a negative impact on her ability to interact
       with coworkers beyond giving and taking instructions; and although it does not
       appear, according to Dr. Fraback, that the fibromyalgia would be seen to be
       limiting/restricting Ms. Wright’s function, the depression, anxiety, and somatic
Page 13 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19      Page 19 of 47




        symptom disorder have had a significant negative effect on Ms. Wright’s ability to
        function in spite of fibromyalgia; she would be unable to complete an ordinary
        workweek without the intrusion of psychological symptoms.

(AR 487-488). Dr. Gwinnell did not anticipate substantial changes in Ms. Wright over the next

6-8 months due to the “significant chronicity” to her diagnosis. (AR 488). She also found it

“noteworthy that Ms. Wright and Dr. Durtschi attributed worsening of symptoms exclusively to

the work setting, in spite of findings by Dr. Maron [sic] of significant cognitive difficulties

related to anxiety and depression during testing which did not occur in the work setting.” (AR

487).

        Standard’s senior disability analyst Jenny Krems approved Wright’s request for LTD

benefits because “limitations and restrictions are supported from her depression and anxiety from

her cease work date to the present and ongoing.” Ms. Krems further noted that although Wright

has a diagnosis of fibromyalgia, “the records do not support that her limitations and restrictions

[from fibromyalgia] are of such a severity to preclude full-time light or sedentary level work.”

(AR 719).

            g. After Standard Approves Her Claim, Wright Reports She Can Engage in
               Light Household Tasks and Participate in Physical Therapy Despite Her
               Fibromyalgia Pain

        Between May and June 2015, Wright visited her physical therapist, Ms. Swanson, five

times. In her progress and therapy notes, Ms. Swanson noted that: Wright continued to feel pain;

she was not exercising; she was able to complete household tasks such as cleaning but that it hurt

due to not pacing herself; she helps care for two of her grandchildren; and she is able to do “fun

things with friends” to feel better. (AR 475). Ms. Swanson emphasized to Wright the

“importance of avoiding flare ups but staying active” by learning to pace herself. (AR 481). Her


Page 14 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19     Page 20 of 47




conclusion was that with proper stretching, exercise, and physical therapy, Wright “demonstrates

good potential to achieve established goals to address the documented impairments by

participating in skilled physical therapy services.” (AR 467).

       And indeed, Wright told Ms. Swanson she “felt more relaxed” and “less focused on

pain,” noticing improvements in her pain level when she paced herself. (AR 457). Wright was

able to walk for several days on the beach “with less pain and definitely less limping.” (AR 449).

She continued to struggle with mental tasks, however, such as “time management and managing

appts” which led to her missing her aquatic therapy class and not scheduling recommended yoga

and persistent pain classes. (Id.) Ms. Swanson continued to report that Wright would show

improvement “if she can be consistent with her physical therapy appts and follows through with

taking the persistent pain class and doing her HEP.” (AR 454).

       In a follow up appointment with Dr. Durtschi on June 29, 2015, Wright reported that

although she continued to feel “widespread pain” she has “seen some improvement in her mood

and pain level” with reduced stress, physical therapy, seeing her mental health therapist, and

attending persistent pain program classes. (AR 434-436).

           h. Wright’s Abdominal Pain is Alleviated with Antibiotics.

       On July 24, 2015, on a trip to San Diego, Wright was hospitalized upon experiencing

“generalized crampy abdominal pain” and diarrhea. (AR 191-212). No clear reason could be

determined for the source of the pain. Her exam and CT scan had conflicting results and

“possibly early appendicitis” was considered. (Id.) Ultimately, her abdominal pain was

attributed to “her IBS or fibromyalgia” and she was released the following day. (Id.)




Page 15 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19     Page 21 of 47




       Wright again visited the emergency room at St. Vincent’s hospital upon her return to

Portland with abdominal pain. (AR 213-226). She was given IV fluids, narcotics, and Zofran.

(Id.) The primary diagnosis was acute pancreatitis of unclear etiology. (Id.) Her pain improved

over the course of five-day hospital stay. (Id.) Wright requested more oxycodone upon

discharge, which the attending physician filled as a “short course prescription . . . but have

instructed her to discuss with PCP prior to filling, as she is under a pain management contract.”

(Id.) Notably, the physician also reported that “[t]his patient’s other chronic medical problems

have been stable.” (Id.) She followed up the day after her discharge with Dr. Durtschi who

noted that the pancreatitis was confirmed by imaging but that the etiology “remains elusive.”

(AR 384-386).

       Wright visited Ms. Swanson, her physical therapist, five times between September 23,

2015 and October 13, 2015. (AR 357-376). Wright began her first visit reporting severe pain

radiating down her back and leg, taking almost double her prescribed oxycodone medication (up

to ten pills per day) after three weeks of physical therapy reported that her pain was significantly

improved and she had returned to her prescribed amount of six oxycodone pills per day. (Id.)

       On November 10, 2015, Wright met with Dr, Durtschi for a follow up visit. Dr. Durtschi

noted sleep concerns, sweating, and excessive diarrhea, concluding that “[i]t is likely that

untreated sleep apnea is responsible for some of her symptoms” and that her episodic sweating

and loose stools “may be related to deconditioning, obesity, and irritable bowel syndrome,

although may also be related to intermittent or ongoing withdrawal from her intermittent use of

oxycodone.” (AR 356). Dr. Durtschi encouraged Wright to continue her exercise program. (Id.)




Page 16 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19     Page 22 of 47




       When Wright visited her gastroenterologist, Dr. Sleven, ten days later, he prescribed a

course of Xifaxan, an antibiotic that assists with IBS-related abdominal pain and diarrhea

symptoms. (AR 137-139).

           i. Wright Expresses Interest in a Regular Work Schedule and Volunteer Work,
              Following Reports of a Poor Sleep Schedule and Depression.

       On January 5, 2016, Dr. Durtschi expressed concerns about Wright’s ongoing sleepiness

and “lack of motivation to do things” leading to her sleeping most of the day. (AR 273-275).

Wright expressed to Dr. Durtschi that a regular schedule and volunteer work would help her:

       She says what she needs is somebody who will get her out of bed and force her to
       keep a schedule. She says she has never kept a schedule throughout her life, and
       things seem to have gotten out of control. She also hurts all over and she requests
       a refill of oxycodone. She says she doesn’t take this on a schedule necessarily, but
       when she does it makes a world of difference for her function.

       She admits she often doesn’t get out of bed until the early afternoon. She would
       like to get involved in some type of volunteer work, and she really enjoys working
       with kids.

(Id.) No changes in her medication were made, and Dr. Durtschi refilled her oxycodone

prescription and “[e]mphasized this should not be taking more than prescribed.” (Id.)

       A month later on February 8, 2016, on a routine follow up appointment with Dr.

Durtschi, Wright continued to report difficulties with her sleep and feeling depressed. (AR 277-

279). She described being able to remain lightly physically active during the day “with doing

household tasks, sorting mail, etc.” but that she could not think of any enjoyable recreational

activities or hobbies she enjoyed doing. (Id.) She identified “significant financial stressors”

because her husband might be losing her job. (Id.) Her sleep disorder physician, Dr. Ramseyer,

recommended behavioral changes and that it was helping her “get[] out of bed at more consistent

hours.” (Id.)
Page 17 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19      Page 23 of 47




           j.   Standard Requests Updated Medical Records

       On March 1, 2016, Standard initiated a request for additional medical information to re-

evaluate her “to see if her other conditions are causing any [limitations and restrictions] that

would preclude light level work.” (AR 718). At this point, Wright had been out of work for

over one year. (Id.) The next day, Standard mailed two letters to Wright, one requesting

updated information regarding her medical condition, including a physician-completed medical

questionnaire, and the other requesting information regarding her Social Security disability

award. (AR 784, 786).

       On March 9, 2016, Wright met with Dr. Durtschi to review her abdominal pain, which

had improved with a course of antibiotics, but symptoms then recurred. (AR 284-286). By April

20, 2016, Wright’s abdominal pain had improved with another course of an antibiotic, Xifiaxan.

(AR 288-290). She also reported an improved sleep schedule and reduced chronic fibromyalgia

pain. (AR 288). Dr. Durtschi encouraged her to continue “engagement with hobbies and modest

physical activity within her limitations” and he reduced Wright’s gabapentin dosage, her

fibromyalgia medication. (AR 289). Wright also continued receiving trigger point injections

during this time, which she felt provided good relief. (AR 290).

       On May 25, 2016, Wright followed up with Dr. Durtschi. (AR 293-295). She reported

that her chronic conditions were all stable and that she and her husband “recently took a road trip

through the Southwest which she really enjoyed.” (Id.) She informed Dr. Durtschi that she

would not be able to continue monthly office visits due to health insurance changes. (Id.) Her

husband was laid off from his job the previous day and would be on “catastrophic coverage.”




Page 18 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19     Page 24 of 47




(Id.) Dr. Durtschi confirmed that if Wright’s conditions continued to remain stable, she could

wait six months before returning for a follow up visit and then in a year. (Id.)

       Unfortunately, one week later on June 2, 2016, Wright tripped falling down the stairs in

her home. (AR 296-298). She arrived at Dr. Durtschi’s office in a wheelchair and reported only

being able to hobble around at home with difficulty and experiencing pain and swelling in the

feet and ankles. (Id.) After X-rays, Dr. Durtschi diagnosed a “left ankle sprain and right isolated

oblique lateral malleolar fracture.” (Id.) She was fitted with a walking boot and encouraged to

use a wheelchair for a few weeks. (Id.) She had a follow up appointment with Dr. Durtschi and

Dr. Nelson over the next month, where she reported slow improvement, a stable mood and

reduced anxiety possibly due to citalopram medication and did not report any concerns regarding

her fibromyalgia pain. (AR 299-304).

           k. Wright’s Physicians Review her Pain Management Techniques.

       Wright was admitted to St. Vincent’s Medical Center on July 17, 2016 for acute

pancreatitis. (AR 155-159). She was provided with oxycodone and Dilaudid for pain control

and counseled to avoid alcohol. (Id.) Her citalopram (anxiety/depression medication) was

considered as a cause for pancreatitis but the attending physician resident, Dr. Slaught, thought

alcohol was “much more likely” a cause. (Id.)

       On September 6, 2016, Dr. Durtschi reviewed Wright’s pain management techniques and

pain medication guidelines with her. (AR 308-310). He “discussed with her my strong belief

that pain medications are ultimately not in her best interest.” (Id.) He also noted that despite a

“large increase in [oxycodone] dosage her overall level of pain has worsened.” (Id.) He

recommended “gradually wearing off of her narcotic pain medications” due to tolerance


Page 19 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37      Filed 12/30/19     Page 25 of 47




concerns and other risks, and that this would provide her with “the greatest amount of long-term

benefit.” (Id.)

       Wright underwent a drug screening on September 26, 2016, which revealed marijuana

use. (AR 232-233). She met with Dr. Navnit Kaur one day later for long-term pain

management. (AR 265-268). After considering her overall pain levels, Dr. Kaur prescribed a

fentanyl patch, a plan to wean her off gabapentin, she was told to discontinue her use of

marijuana, wean off Klonopin, and consider increasing Celexa. (Id.) He also noted that once he

got a better handle on her pain he would have Wright begin therapy and pool therapy. (AR 232-

233). Dr. Kaur continued the same plan on October 12, 2017 although Wright was continuing to

take oxycodone and she was reminded to stop taking it. (AR 261-264).

       Dr. Kaur’s office again continued the same plan on October 26, 2016, with an increase in

fentanyl. (AR 257-230). Wright reported decreased energy and no exercise (although she also

stated that she had a kitten that kept her busy and also awake at night). (Id.) PAC Nadine

Vandentop at Dr. Kaur’s office noted that Wright appeared anxious and she attributed many of

Wright’s symptoms to significant medication changes: “a lot of her symptoms are still adjusting

to coming off short acting medications.” (Id.) PAC Vandentop also encouraged Wright to begin

exercising. (Id.)

       By November 14, 2016, Wright reported improvement in pain management to Dr. Kaur

with fentanyl. (AR 253-256). Wright also reported struggles with anxiety and asked to increase

her Celexa medication. (Id.) Dr. Kaur reviewed all her medications and did not make any other

changes other than an increase in the frequency of Fentanyl patches and approving an increase in




Page 20 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37       Filed 12/30/19    Page 26 of 47




Celexa over the next two weeks. (Id.) She followed up one month later with Dr. Kaur, on

December 21, 2016, reporting that the medication was effective. (AR 249-251).

           l. Standard Notifies Wright That The LTD Policy Contains a 24-Month
              Limitation for Disabilities “Cause or Contributed To” by Mental Disorders.

       Like many group disability policies, this LTD Policy limits benefits to 24 months for any

Disability that is “caused or contributed to” by Mental Disorders or Substance Abuse. (AR25).

The LTD Policy defines Mental Disorders as follows:

       Mental Disorder means any mental, emotional. behavioral, psychological, personality,
       cognitive, mood or stress-related abnormality, disorder, disturbance, dysfunction or
       syndrome. regardless of cause (including any biological or biochemical disorder or
       imbalance of the brain) or the presence of physical symptoms. Mental Disorder includes,
       but ls not limited to, bipolar affective disorder, organic brain syndrome, schizophrenia,
       psychotic illness, manic depressive illness, depression and depressive disorders, anxiety
       and anxiety disorders.

       In a letter dated November 28, 2016, Charlotte Steere, a Disability Benefits Analyst,

advised Wright of the Mental Disorders limitation. (AR 25, 766-768). Ms. Steere noted that

because Wright’s disability was based on depression and anxiety, her benefits would end on May

6, 2017 unless she was Disabled from “Any Occupation” due to conditions that did not fall under

the Mental Disorder limitation. (AR 6-7; 766-768.) 2 Jennifer Gentry, a Standard Disability

Benefits Examiner, followed up with another letter to Wright on December 28, 2016, explaining

that as part of its “Any Occupation” analysis Standard needed her to submit updated medical

information within 45 days. (AR 746-760).



2
 Under the LTD Policy, benefits are payable if the participant is Disabled from her “Own
occupation” in the first 24 months after leaving work. (AR 6, 11). In order to receive benefits
after that initial 24-month period, the participant must meet the more stringent “Any Occupation”
definition of Disability. Thus, in order to receive LTD benefits after May 6, 2017, Wright must
show: (a) that she is Disabled from any Occupation and (b) that her disability is not “caused or
contributed to” by a Mental Disorder. (AR 6, 11, 25).
Page 21 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
             ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
             CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
             JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37       Filed 12/30/19     Page 27 of 47




       On January 5, 2017, in a follow up appointment with her gastroenterologist, while Wright

described continuing symptoms, she also described improvement. She added that a switch to

Medicare in May would “remove some of the financial stress that is likely worsening her

symptoms.” (AR 123-126).

       On January 25, 2017, Wright contacted Dr. Kaur’s office to report excessive sleepiness

and ineffective pain medication. (AR 270). Dr. Kaur switched her medication from fentanyl

patches to MS Contin, repeated trigger point injections, and gave Wright a TENS unit. (AR 245-

248). On February 16, 2017, Wright reported no side effects and that she was able to stay awake

with the MS Contin but that she was not getting the same pain relief that she was getting from

the Fentanyl patch. (AR 242-244). PAC Heather Van Houten approved an increase in MS

Contin and continued trigger point injections, which seemed to help. (Id.)

       On February 27, 2017, Wright left a voice message for Ms. Steere at Standard asking

“about the 24 month payable period for mental disorders and substance abuse.” (AR 909).

When Ms. Steere returned her telephone call the next day, Wright stated that she did not receive

the December 2016 letter. (Id.) Ms. Steere confirmed Wright’s mailing address and advised

Wright that although the 45-day deadline to submit documents referenced in the December 28,

2016 letter had passed, if she promptly sent in the forms and updated medical release

authorizations requested in that letter, Standard may re-open her claim if she was found to be

Disabled under the policy. (Id.) In absence of any documentation, however, Ms. Steere

recommended closure of Wright’s claim effective May 7, 2016 for failure to provide

documentation for review. (AR 908).




Page 22 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37      Filed 12/30/19     Page 28 of 47




       Ms. Steere mailed Wright another copy of the December 28, 2016 letter on March 1,

2017, confirming that without the requested medical documentation needed to review her claim,

Standard would close her claim with payment through May 6, 2017. (AR 763-765).

       Wright reported to the St. Vincent’s emergency room on February 28, 2017 for

abdominal pain. (AR 186-188). Wright received one dose of Dilaudid and was discharged after

a determination that her abdominal pain was likely “attributed to constipation.” (Id.)

       On March 19, 2017, Wright met with PA-C Vandentop for a follow up. (AR 324-236).

Wright “admits her pain is on a more even keel” with long lasting pain medication. (Id.) She

related struggles with sleeping and sleep hygiene and CPAP use was discussed and

recommended. (Id.) Vandentop recommended “[r]egular exercise and stretching will also help

with her sleep.” (Id.)

           m. Wright Submits Some Additional Documents and Standard Agrees to
              Review Her Claim.

       On March 27, 2017, Wright completed an Activities and Capabilities Questionnaire. (AR

312-316). In it, she reported that her “pain management is somewhat better” although it did not

help with break-through pain and her stomach problems “are not under control.” (AR 312).

Wright noted cooking meals at home, paying household bills on a computer, that she participates

in some household work such as loading the dishwasher and laundry, that she reads, listens to the

radio, watches tv, and sews occasionally. (AR 313-314). She described limitations in carrying

heavy packages and in driving. (Id.) She described visiting with friends for 4-6 hours, twice a

week, but that sometimes she would cancel her plans with friends and grandchildren “when I

don’t feel well.” (AR 315). She also reported that she did not believe she would be able to

return to work: “I don’t know from one day to another how I’m going to feel.” (Id.)
Page 23 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37       Filed 12/30/19    Page 29 of 47




       Throughout April 2017, Wright contacted Ms. Steere multiple times to let her know she

was working on getting her medical paperwork in to Standard. (AR 904-907). Ms. Steere

confirmed as of April 20, 2017, Standard had received sufficient medical documentation to allow

it to re-open Wright’s claim for review. (AR 902-903). Wright, however, again chose not to

submit medical records from her psychiatrist, Dr. Green. (See p. 15, fn. 3). On April 21, 2017,

Ms. Steere referred Wright’s claim for review. (AR 112).

           n. Standard Has Wright’s Claim Reviewed By Two Independent Physicians.

       Cheryn Grant, D.O., an independent physician who is not an employee of Standard,

reviewed Wright’s updated medical records and issued a Physician Consultant Memo on May

30, 2017. (AR 105-111). Dr. Grant concluded that Wright’s conditions were primarily related to

Mental Disorders:

       Ms. Wright has a somatic symptom disorder which manifests itself with physical
       symptoms. She also has issues with anxiety and depression, which, although they
       are essentially controlled with medication, do make her issues which are physical
       symptoms worse as she is more likely to notice them and to allow them to cause
       her to limit herself. If she did not have some depression and/or anxiety, her pain
       symptoms would undoubtedly be less, and she would be able to function more
       successfully.

(Id.) Dr. Grant further concluded that her somatic symptom disorder was unlikely to change and

seems to be “getting worse over the course of time.” (Id.)

       Dr. Kleinkamp, M.D., also an independent physician who is not an employee of

Standard, reviewed Wright’s claim as well, issuing a Physician Consultant Memorandum on

June 14, 2017. (AR 98-104). After carefully reviewing Wright’s medical records, Dr.

Kleinkamp concluded that there was not a single problem or constellation of problems “of




Page 24 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19     Page 30 of 47




sufficient severity to limit her from her usual light-level occupation” other than the eight-week

period following her ankle fracture and her hospitalizations for abdominal pain. (AR 101).

           o.   Standard Closes Wright’s LTD Claim Based on the Policy’s 24-Month
                Mental Disorders Limitation.

        On July 27, 2017, Ms. Steere Informed Wright that her LTD claim was being closed

based on the LTD Policy’s 24-month limitation for Disabilities caused or contributed to by

Mental Disorders: “The available medical records do discuss treatment for general medical

conditions. However, the records do not indicate you have impairment due to these conditions

that would interfere with your ability to work in a Sedentary or Light occupation.” (AR 689-

694). She further concluded that somatic symptom disorder was the disabling diagnosis and,

because the policy limits Mental Disorders to 24 months of LTD, she had exhausted her limits

and her claim was denied:

        Information in the claim file supports limitations related to somatic symptom
        disorder. As somatic symptom disorder is considered a Mental Disorder, this Limit
        remains applicable. Therefore, as LTD Benefits became payable for Mental
        Disorders on May 7, 2015, the 24 month period of continuous Disability for this
        Limit exhausted as of May 6, 2017. As such, we are unable to consider any
        limitations or restrictions from Mental Disorders for our review of your claim file
        for the Any Occupation time period.
                                               ***
        Therefore, as we have identified available occupations [production planner,
        purchasing agent] you are able to perform, you do not meet the Any Occupation
        Definition of Disability, which became effective May 7, 2017. Because you are not
        Disabled, your LTD claim has been closed with our payment to you through the
        date of this letter.

(Id.)

    B. Wright Appeals and Standard Condcts Further Review of Her Claim

        On January 19, 2018, Wright, through counsel, appealed Standard’s July 27, 2017

decision to close her LTD claim. (AR 1209-1391). Wright’s appeal included a letter from Dr.
Page 25 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37        Filed 12/30/19     Page 31 of 47




Durstchi, a letter from Wright, a letter from Dr. Green, medical records, and other documents.

(Id.) Standard forwarded Wright’s file to the Administrative Review Unit (“ARU”) for an

independent evaluation. (AR 680).

       After receiving Wright’s appeal, Standard had her file reviewed by another independent

physician, Darrin Campo, M.D., (Board Certified in Internal Medicine). (AR 1393-1401). Dr.

Campo reviewed Wright’s medical records, physician consultant memos, and spoke with Dr.

Durtschi.. (Id.) Dr. Campo concluded that although Wright complained of significant pain, the

totality of the physical exams and lab reports do not support a conclusion that she cannot perform

a 40-hour work week at a sedentary or light capacity:

       Irrespective of any medical diagnosis, the totality of the medication documentation
       provided for review countermands the claimant’s PCP opinion in regards to
       significant interference with performing a 40 hour work week at a sedentary or light
       capacity.

       As aforementioned, the totality of the exam findings from the claimant’s copious
       medical documentation summate to findings of fibromyalgia tender points with
       otherwise unremarkable neurologic or musculoskeletal findings. The claimant’s
       notation of fatigue is not supported by lab evidence or metabolic derangement to
       further support the claimant’s fatigue. Although there is no notation of side effects
       from the claimant’s pain regimen, it is conceivable that the amount of opioid
       medications taken by the claimant could contribute to fatigue. However, the
       medical documentation and Dr. Durtschi indicated that the claimant is not
       experiencing significant side effects from the medication, save for notation of
       constipation at the higher MS Contin dosage. The claimant’s pancreatitis was
       idiopathic and does not appear to be a chronic pancreatitis.

(AR 1400-01).

       a.   Standard Upholds Its Decision to Close Wright’s Claim

       In a letter dated March 6, 2018, Christopher Powers, a Senior Disability Review

Specialist in the ARU, informed Wright’s counsel that he was upholding Standard’s initial

decision to close her claim:
Page 26 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19     Page 32 of 47




       We understand your client may continue to be unable to return to work as a result
       of her mental health status. However, she has received all of the LTD Benefits to
       which she was entitled to receive for Disability caused or contributed to by a Mental
       Disorder. We also understand that Ms. Wright may have some ongoing level of
       pain, fatigue or discomfort as a result of her medical conditions. However, to be
       eligible to receive LTD benefits after July 27, 2017, the information in her file must
       support work activity limitations or restrictions which are so severe as to prevent
       her from performing the demands of Light strength level work activity, irrespective
       of any impairment she may also have as a result of a condition for which payment
       of benefits is not limited by the terms of the Quorvo Group Policy.

       We do not dispute that a number of your client’s symptoms are consistent with a
       diagnosis of fibromyalgia. However, it is our understanding that individuals with
       fibromyalgia are generally capable of performing Sedentary to Light strength level
       work activity on a full time basis. Therefore, we cannot conclude that a diagnosis
       of fibromyalgia would, in and of itself, prevent her from performing the demands
       of Sedentary to Light strength level work activity.

(AR 649-687).

                                     IV.    LEGAL ANALYSIS

       A. The Standard of Review.

       A Court will review a denial of benefits de novo “unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits.” See

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Salomaa v. Honda Long Term

Disability Plan, 642 F.3d 666, 673 (9th Cir. 2011). When the plan does grant discretionary

authority, the Court reviews the administrator’s decision for an abuse of discretion. Under the

deferential “abuse of discretion” standard, a decision “cannot be disturbed if reasonable.”

Conkright v. Frommert, 559 U.S. 506,521 (2010). “In other words, where there is no risk of bias

on the part of the administrator, the existence of a ‘single persuasive medical opinion’ supporting

the administrator's decision can be sufficient to affirm, so long as the administrator does not




Page 27 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY           Document 37       Filed 12/30/19      Page 33 of 47




construe the language of the plan unreasonably or render its decision without explanation.”

Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 630 (9th Cir 2009).

       The LTD Policy Printed on 1/27/2011 (the 2011 Policy) is in the Administrative Record

as AR1-33. That is the policy that was in place when Wright filed her 2015 LTD Claim. There

is a dispute, discussed more below, as to whether a policy issued in 2016, after Wright’s date of

disability, previously submitted into the record in connection with a Motion to Reopen Discovery

as Exhibit I to the Declaration of Megan Glor (Docket No. 24)(the 2016 Policy), should apply

instead of the 2011 Policy. Both the 2011 and 2016 Policies contain an explicit grant of

discretion in the aptly named “Allocation of Authority” section. (AR 28). That discretion

expressly includes, but is not limited to, “the right to determine . . . Entitlement to benefits.”

(Id.) See Bendixen v. Standard Insurance Co., 185 F.3d 939 (9th Cir. 1999) (finding identical

language sufficient to confer discretion).

       Oregon’s Department of Insurance issued a ban against discretionary clauses in policies

that are “issued or renewed on or after” March 12, 2015. OAR 836-010-0026. Thus, if the 2011

Policy controls, as Standard contends, the standard of review in this case is for an abuse of

discretion and, if the 2016 Policy controls, as Wright contends, the standard of review is de novo.

Contrary to Wright’s suggestion in her Opening Brief, (Wright’s Motion for Judgment Pursuant

to Fed. R. Civ. Pro. 52(a) (Docket No. 32) (Wright’s Opening Brief) at 23), the Court must

resolve this issue to rule on the merits. See, e.g., McDaniel v. Chevron Corp., 203 F.3d 1099 (9th

Cir. 2000) (determining the proper standard for reviewing the administrator’s decision is “a

threshold matter”).

       B. The 2011 Policy Controls Because Wright Vested in Benefits Under that Policy;
          Therefore, the Standard of Review is Abuse of Discretion.
Page 28 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37       Filed 12/30/19      Page 34 of 47




       The primary basis for Wright’s position that the 2016 Policy should apply—and, in turn,

a de novo standard of review—is based on a misunderstanding of the holding in Grosz-Solomon

v Paul Revere Life Ins. Co. 237 F.3d 1154 (9th Cir. 2001). Grosz-Solomon involved the reverse

situation here: the plaintiff wanted to rely on the policy that was in place at the time she became

disabled because that earlier policy had a de novo standard or review, and the defendant wanted

to rely on amendments to the policy that were in place at the time the decision to stop paying the

plaintiff’s disability benefits was made because that policy, as amended, had an abuse of

discretion standard of review. Grosz-Solomon, 237 F.3d at 1158-59.

       The court explained that ERISA welfare plans, such as long-term disability plans, in

contrast to ERISA pension plans are not required to vest benefits. Instead “[c]ontractual vesting

of a welfare benefit … ‘is an extra-ERISA commitment that must be stated in clear and express

language.” Grosz-Solomon, 237 F.3d at 1160 (quoting Chiles v. Ceridian Corp., 95 F.3d 1505,

1510 (10th Cir. 1996). As a result, if the plan does not have vesting language, the results can be

very harsh for the plaintiffs. For example, the court discussed, with approval, a Fifth Circuit case

where the plaintiff had AIDS. Grosz-Solomon, 237 F.3d at 1160. At the time he filed his claim

for benefits the plan had a lifetime benefit cap of $1,000,000. But shortly after he was approved,

the plan was amended to cap benefits for AIDS to $5,000. Because the plan did not have vesting

language, the plaintiff had no claim to benefits beyond the $5,000. See McGann v. H&H Music

Co., 946 F.2d 401 (5th Cir. 1991).

       Similarly, Grosz-Salomon determined that “[n]othing in [the employer’s] policy with

Paul Revere assured employees that their rights were vested.” Grosz-Solomon, 237 F.3d at 1160.



Page 29 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY            Document 37     Filed 12/30/19     Page 35 of 47




And its holding that the plan in place at the time the disability benefits were denied was

“[b]ecause no employees’ rights were vested…” Id.

        Indeed, the Ninth Circuit addressed this exact issue again in a more recent case and

expressly rejected Plaintiff’s limited reading of Gross-Salomon. See Shane v. Albertson’s Inc.,

504 F.3d 1166 (9th Cir. 2007). In Shane, like Grosz-Salomon, it was again the defendant, not the

plaintiff, who wanted the more recent plan to control, because the plan was amended to add

language that would result in an abuse of discretion standard of review. And the defendant,

Albertson’s, made the exact argument Plaintiff makes here: that Grosz-Salomon held that the

plan at the time of denial controls. But the Ninth Circuit held that this “argument overstates the

holding in Grosz-Salomon.” Shane, 504 F.3d at 1169. The Court explained that in Grosz-

Salomon, “the employee’s disability coverage claim was governed by the plan in effect at the

time the employee’s claim accrued because ‘nothing in the [employee’s policy with the

employer] … assured employees that their rights were vested.’” Id. at 1169 (quoting Grosz-

Salomon, 237 F.3d at 1160).

        The earlier policy at issue in Shane, however, “unlike Grosz-Salomon, … possess[es]

clear language establishing that [the plaintiff’s] LTD claim ‘[is] to be provided for under the

terms of the Plan in effect at the time of [her] disability[y] commenced.’” Shane, 504 F.3d at

1169. As a result, in that case, the Ninth Circuit applied the policy in place at the time the

plaintiff’s disability benefits began.

        Here, as in Shane, the 2011 policy contains language expressly vesting benefits.

Specifically, the policy states that Standard “will pay LTD Benefits according to the terms of the

Group Policy in effect on the date you become disabled.” (AR 24). It adds that Plaintiff’s “right


Page 30 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19      Page 36 of 47




to receive LTD will not be affected by: (1) Any amendment to the Group Policy that is effective

after you become Disabled; (2) Termination of the Group Policy after you become Disabled.”

(Id.) As a result, as in Shane, Plaintiff’s rights vested and the “terms of the Group Policy in

effect on the date [Plaintiff] became disabled” apply. (Id.); Shane, 504 F.3d at 1169; see also

Gibbs ex Rel. Estate of Gibbs v. Cigna Corp., 440 F.3d 571, 576-78 (2nd Cir. 2006).

       The fact that Standard’s claim file makes reference to both policies or refers to the

policyholder by both its name under the 2011 and 2016 policy is immaterial. (See Wright’s

Opening Brief at 22). Vesting does not turn on what is or is not referenced by the administrator

in the administrative record. It is controlled exclusively by the plan language. Grosz-Solomon,

237 F.3d at 1160 (“[c]ontractual vesting of a welfare benefit … ‘is an extra-ERISA commitment

that must be stated in clear and express language.”) (quoting Chiles v. Ceridian Corp., 95 F.3d

1505, 1510 (10th Cir. 1996).

       C. Standard’s Determination Should be Upheld Under Either Standard of Review.

       Regardless of whether the Court Applies the abuse of discretion standard or the de novo

standard of review, the record in this case shows that Standard’s decision to close Wright’s claim

should be upheld.

       a.   Standard Did Not Abuse Its Discretion

       Abuse of discretion ERISA cases are decided by summary judgment. Nolan v. Heald

Coll., 551 F.3d 1148, 1154 (9th Cir. 2009) (“where the ERISA abuse of discretion standard

applies in an ERISA benefits denial case, a motion for summary judgment is merely the conduit

to bring the legal question before the district court and the usual tests of summary judgment,

such as whether a genuine dispute of material fact exists, do not apply.”)


Page 31 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY           Document 37       Filed 12/30/19      Page 37 of 47




        When, as here, the claims administrator is responsible for both evaluating and funding the

disability claim it is said that a “structural” conflict of interest exists. Abatie v. Alta Health &

Life Insurance Company, 458 F.3d 955, 965 (9th Cir. 2006) (en banc); Met Life Ins. Co. v.

Glenn, 128 S. Ct. 2343 (2008). The presence of this structural conflict, however, does not

change the standard of review; it is only relevant “to how a court conducts abuse of discretion

review.” Abatie, 458 F.3d at 965 (emphasis added); Met Life, 128 S. Ct. at 2350.

        Where a plan administrator operates under a [structural] conflict of interest . . . a
        court must weigh the conflict as a factor in determining whether there is an abuse
        of discretion. [C]onsideration of the conflict can affect judicial review, and a court
        is required to consider the conflict whenever it exists, and to temper the abuse of
        discretion standard with skepticism commensurate with the conflict.

Nolan, 551 F.3d at 1153. The weight the court assigns to the structural conflict of interest “will

depend upon the circumstances of the particular case.” Met Life, 128 S. Ct. at 2346. For

example, the Ninth Circuit explained that:

        [T]he level of skepticism with which a court views a conflicted administrator’s
        decision may be low if a structural conflict of interest is unaccompanied, for
        example, by an evidence of malice, of self-dealing, or of a parsimonious claims-
        granting history. A court may weight a conflict more heavily if, for example, the
        administrator provides inconsistent reasons for denial, fails to credit a claimant’s
        reliable evidence, or has repeatedly denied benefits to deserving participants by
        interpreting plan terms incorrectly or by making decisions against the weight of
        evidence in the record.

Abatie, 458 F.3d at 968-9.

        The “test for abuse of discretion in a factual determination … is whether ‘we are left with

a definite and firm conviction that a mistake has been committed,’ and we may not merely

substitute our view for that of the fact finder.” Salomaa, 642 F.3d at 676 (quoting United States

v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)). As the Court explained, in

addressing this issue, the court considers whether the decision was “(1) illogical, (2) implausible

Page 32 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY           Document 37      Filed 12/30/19      Page 38 of 47




or (3) without support in inferences that may be drawn from the facts in the record.” Id. An

administrator does not commit an abuse of discretion merely because “the record may contain

evidence that could support a contrary conclusion.” Ordway v. Metro. Life Ins. Co., 634

F.Supp.2d 1120, 1123 (S.D. Cal. 2007). “An ERISA administrator abuses its discretion only if it

(1) renders a decision without explanation, (2) construes provisions of the plan in a way that

conflicts with the plain language of the plan, or (3) relies on clearly erroneous findings of fact.”

Boyd v. Bert Bell/Pete Rozelle NFL Players Ret. Plan, 410 F.3d 1173, 1178 (9th Cir. 2005). “A

finding is clearly erroneous when, although there is evidence to support it, the reviewing body on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Id. (internal punctuation omitted).

       Here, Standard explained its reasoning based on five physicians’ reports. (AR 98-111,

484-493, 503-509, 649-694, 719, 1393-1401). It considered all of the evidence Wright

submitted, and when disagreeing with her treating physicians gave reasoned explanations

supported by the administrative record. Id. 3 Indeed, there is overwhelming support in the

administrative record to uphold Standard’s position that Wright has received the maximum

benefits under the plan for her Mental Disorders, and neither her fibromyalgia, nor any other

condition, independently disable her.

           •   It is undisputed that her mental disorders were the primary reason she could not
               return to work in 2015; even her primary treating physician, Dr. Durtschi felt

3
  Despite being represented by (different) counsel during her administrative appeal, it is
noteworthy that Wright made the conscious decision not to submit either her mental health
records or the decision in her social security award. Of course, because Standard does not
dispute that Wright is incapable of working, only the basis why she cannot work, and it is
Wright’s obligation to provide proof of her claim, contrary to the argument in her Opening Brief,
Standard did not abuse its discretion in failing to request the details. Instead, if Wright believes
there is something useful in it, she had an obligation to submit it.
 Page 33 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
           ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
           CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
           JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37        Filed 12/30/19      Page 39 of 47




               she could work in the same job for a different employer. It was Wright’s
               psychologist, Dr. Green, that explained psychological factors, “including
               occupational … stressors” could exacerbate her pain symptoms, and independent
               confirmation of her multiple Mental Health Disorders that supported her claim for
               disability.

           •   Although occasional physical injuries and hospitalizations have also reasonably
               limited Wright’s ability to work during her initial 24-months of benefits, nothing
               about those isolated incidents support a sustained finding of disability. To the
               contrary, nothing in her medical records support a finding that her physical
               condition has materially worsened.

           •   All five physicians who reviewed Wright’s records acknowledge Wright’s
               fibromyalgia pain and all ultimately conclude that absent contributions from her
               mental health disorders, her symptoms from fibromyalgia and any other physical
               condition do not prevent her from working.

       The fact that Wright’s treating physicians arguably held a different opinion is not

afforded any special weight. Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834, 123 S.

Ct. 1965, 1971 (2003) (“courts have no warrant to require administrators automatically to accord

special weight to the opinions of a claimant's physician; nor may courts impose on plan

administrators a discrete burden of explanation when they credit reliable evidence that conflicts

with a treating physician's evaluation.”). Drs. Durtschi and Dr. Green have both written

impassioned letters in Wright’s support. But those letters are not supported by their medical

notes as detailed above.

       And Dr. Green, in particular, contradicts her earlier opinion. In January 2015, she

diagnosed Wright with multiple mental health disorders, is reluctant to opine on her actual

disability status, and is quite clear that she believes pain is neither solely physical nor mental.

(AR 626). Yet in January 2017 she retracts one diagnosis (and ignores her others) and claims

without medical records to support it that Wright’s pain is exclusively physical. This

understandable advocacy is one of the reasons the US Supreme Court rejected the treating
Page 34 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
         Case 3:18-cv-01948-YY           Document 37       Filed 12/30/19      Page 40 of 47




physician rule in ERISA cases. Nord, 538 U.S. at 832 (noting that “a treating physician, in a

close case, may favor a finding of “disabled.”)

         Standard “may not arbitrarily refuse to credit a claimant’s reliable evidence, including the

opinions of a treating physician,” Id. at 538 U.S. at 838, 123 S.Ct. at 1972, but, when as here,

those opinions were considered and discounted based on contradictory statements by telephone

as well as supporting evidence and reasoning to the contrary, there is no abuse of discretion. See,

e.g., Hoskins v. Bayer Corp. & Bus. Servs. Long Term Disability Plan, 564 F. Supp. 2d 1097,

1108 (N.D. Cal. 2008) (“A plan administrator need not accord special deference to conclusory

medical opinions even if offered by a treating physician.”) aff'd, 362 F. App'x 750 (9th Cir.

2010).

         As the Ninth Circuit has explained in a situation like this one where there is a reasonable

difference of opinion regarding the limitations created by a condition, the Court regularly defers

to the claim administrator:

         Somebody has to make a judgment as to whether a medical condition prevents a
         person from doing her work, and the governing instrument assigns the discretion to
         the claims administrator. With a condition such as fibromyalgia, where the
         applicant's physicians depend entirely on the patient's pain reports for their
         diagnoses, their ipse dixit cannot be unchallengeable. That would shift the
         discretion from the administrator, as the plan requires, to the physicians chosen by
         the applicant, who depend for their diagnoses on the applicant's reports to them of
         pain. That the administrator ultimately rejects the applicant's physicians' views does
         not establish that it “ignored” them.

                                                   …

         That a person has a true medical diagnosis does not by itself establish disability...
         Sometimes their medical conditions are so severe that they cannot work; sometimes
         people are able to work despite their conditions; and sometimes people work to
         distract themselves from their conditions. Physicians have various criteria, some
         objective, some not, for evaluating how severe pain is and whether it is so severe
         as to be disabling. It is not for an appellate court to decide that [a diagnosis] should
Page 35 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19     Page 41 of 47




       be treated by ERISA plan administrators as disabling in a particular case. That is a
       medical and administrative judgment committed to the discretion of the plan
       administrator based on a fair review of the evidence.

Jordan v. Northrup Grumman Corporation Welfare Benefit Plan, 370 F.3d 869, 878, 880 (9th

Cir. 2003) (overturned on other grounds in Montour v. Hartford Life & Accident Ins. Co., 588

F.3d 623 (9th Cir. 2009)).

       In short, Standard’s decision is more than reasonable and must be upheld. See, e.g.,

Maurer v. Reliance Standard Life Ins. Co., C 08-04109 MMC, 2011 WL 1225702 (N.D. Cal.

Mar. 31, 2011) aff'd, 500 F. App'x 626 (9th Cir. 2012) (plan did not abuse its discretion when

closing LTD claim after exhaustion of maximum benefits for mental health disorder because

evidence in the record supported conclusion that the plaintiff was not independently physically

disabled).

   D. Standard’s decision is correct under a de novo review.

       Even if the Court determines that the 2016 Policy is the controlling policy, Wright is still

not entitled to LTD benefits beyond May 6, 2017 on a de novo review. Under a de novo review,

the Court’s function is to “evaluate whether the plan administrator correctly or incorrectly denied

benefits.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 962-63 (9th Cir. 2006) (en banc).

In conducting a de novo review, the Court may decide the case by summary judgment. Tremain

v. Bell Industries, Inc., 196 F.3d 970, 978 (9th Cir. 1999). If, however, the Court finds that it

cannot reach a conclusion under the traditional summary judgment standards, then it should

decide the issue by trial on the administrative record. Rabbat v. Standard Ins. Co., 894 F. Supp.

2d 1311, 1314 (D. Or. 2012).

       In a trial by administrative record:


Page 36 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
          Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19      Page 42 of 47




          The district judge will be asking a different question as he reads the evidence, not
          whether there is a genuine issue of material fact, but instead whether [the plaintiff]
          is disabled within the terms of the policy. In a trial on the record, but not on
          summary judgment, the judge can evaluate the persuasiveness of conflicting
          testimony and decide which is true. The difference in the questions he is asking of
          the material may lead the judge to read it differently.


Kearney v. Standard Insurance Company, 175 F.3d 1084, 1095 (9th Cir. 1999) (en banc).

          Under either approach, “the record that was before the administrator furnishes the

primary basis for review.” Kearney, 175 F.3d at 1090. When conducting a de novo review of

the record, the Court does not give deference to the claim administrator's decision, but rather

determines in the first instance if the claimant has adequately established that he or she is

disabled under the terms of the plan.” Muniz v. Amec Constr. Mgmt., Inc., 623 F.3d 1290, 1295–

96 (9th Cir. 2010). The trial court performs an “independent and thorough inspection” of the

plan administrator's decision in order to determine if the plan administrator correctly or

incorrectly denied benefits. Silver v. Exec. Car Leasing Long–Term Disability Plan, 466 F.3d

727, 733 (9th Cir. 2006). Under de novo review, however, “the burden of proof is placed on the

claimant.” Muniz, 623 F.3d at 1294.

          The administrative record contains ample evidence to conclude that Wright did not meet

her burden of proof and accordingly, Standard correctly concluded that her LTD claim should be

closed.

                 1. Wright Expressed a Hesitancy to Return to Work Beginning 2012, Long
                    Before Wright Claims Her Fibromyalgia was Disabling.

          Wright claims that her fibromyalgia symptoms prevent her from working in any

occupation to due to chronic pain. Wright’s medical records, however, show that Wright was



Page 37 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19     Page 43 of 47




hesitant to return to work primarily due to stress factors and other unrelated physical injuries

both before and after her fibromyalgia was diagnosed.

            •   3/8/12 – recovery from pancreatitis surgery, hesitant to return to work. (AR 1602-
                1063).

            •   8/14/13 & 8/28/13 – recovery from leg fractures, worried about returning to work,
                fibromyalgia pain “not very significant.” (AR 541-542, AR 543).

            •   10/13 – panic attack upon returning to work. (AR 545-546).

            •   5/29/14 – burning feeling in mouth related to stress at work. (AR 556-558).

            •   9/14-10/14 – anxiety and fibromyalgia pain increased on workdays (notably,
                fibromyalgia pain not worse or does not occur at all on the weekend). AR 564-
                568).

            •   12/14 – not ready to return to work. (AR 576-577).

            •   Multiple doctors told Wright she could return to work with a different employer.
                There is no evidence that Wright made any attempts to look for work.

       Her medical records further show that with adequate pain medication, she is able to

function in a variety of activities so long as her depression and anxiety allow her to do so. Those

activities include traveling within the country (AR 293-295, 549, 579-582), walking on the beach

(AR 449), engaging in light household duties (AR 277-279, 313-314, 475), visiting with friends

(AR 315, 475), and caring for her grandchildren (AR 315, 475). At times, Wright has even self-

reported that she would benefit from a “regular schedule” that would require her to get out of bed

every morning: “She says what she needs is somebody who will get her out of bed and force her

to keep a schedule . . . [s]he would like to get involved in some type of volunteer work.” (AR

273-275).

       When directly asked by Dr. Fraback in April 2015, Dr. Durtschi confirmed that Wright

was able to return to work in her prior position as long as it was for a different company. (AR
Page 38 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
           ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
           CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
           JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY          Document 37       Filed 12/30/19     Page 44 of 47




506). This conclusion was reaffirmed by three physicians: Drs. Frabak, Kleinkamp, and Campo.

(AR 98-104, 503-509, 1393-1401).

               2. Somatic Symptom Disorder is Evidenced by Wright’s Expressions of Pain
                  in Compared to Physical Findings.

       Standard does not dispute that Wright’s anxiety, depression, and somatic symptom

disorder are disabling, and may continue to prevent Wright from engaging in Any Occupation.

(AR 685). These disorders are emphasized by Wright’s neuropsychological exam in which Dr.

Maron [sic] found that Wright exhibited functionality limitations due to anxiety and depression.

(AR 525-531). They are further supported by Wright’s frequent complaints of pain that do not

have clear etiology, such as her recurrent abdominal pain that is often resolved with a course of

antibiotics or pain medication and attributed to IBS, constipation, and alcohol usage, and only

rarely queried as related to fibromyalgia (AR 138-139, 155-159, 185-188, 191-226, 284-290,

384-386, 579-582) or limitations resulting from physical injuries that are resolved or reduced

with regular physical therapy (AR 357-376, 454-481, 588-597).

       Despite treatment and medication, and irrespective of her fibromyalgia symptoms and her

numerous doctors’ encouragement, Wright continues to report a lack of interest in exercising, an

inconsistent sleep schedule, and feelings of stress and anxiety by outside factors, all indicators of

her continuing depression and anxiety. (AR 105-111, 484-493).

               3. Wright’s Fibromyalgia Pain is Under Control With Medication, and
                  Although It Can Be Uncomfortable and Severe At Times, It Is Not
                  Disabling Under The “Any Occupation” Definition of Disability.

       Wright does not take issue with Standard’s assessment that her previous occupation of

production planner is a light-level position. Instead, Wright relies primarily on her primary care

physician’s advocacy on her behalf that, in contradiction to his telephone call with Dr. Frabak in
Page 39 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY         Document 37        Filed 12/30/19     Page 45 of 47




April 2015, Wright is unable to return at any level work, even sedentary work, as result of her

fibromyalgia symptoms. Standard does not deny that Wright has fibromyalgia: “a number of

[Wright’s] symptoms are consistent with a diagnosis of fibromyalgia. However, it our

understanding that individual’s fibromyalgia [sic] are generally capable of performing Sedentary

to Light strength level work activity on a full time basis.” (AR 685). To qualify under the

Policy, Wright must not be able to perform even light level work in “Any Occupation.” 4

       After reviewing all of the medical records Wright provided, not a single one of the five

physicians could opine that Wright’s fibromyalgia prevented her from performing regular work

in a light level capacity. Specifically, the medical records “did not support levels of pain or

fatigue which would, in the absence of any contribution from Wright’s mental health status,

prevent her from performing up to Light strength level work activity in an office-based setting on

a reasonably continuous, 40-hour per week basis.” (AR 686). Therefore, Standard correctly

concluded that Wright’s LTD claim should be closed effective May 6, 2017.

///

///

///

///



4
  Any Occupation means “any occupation or employment which you are able to perform,
whether due to education, training, or experience, which is available at one or more locations in
the national economy and in which you can be expected to earn at least 80% of your Indexed
Predisability Earnings within twelve months following your return to work, regardless of
whether you are working in that or any other occupation.”
Material duties means the “essential tasks, functions and operations, and the skills, abilities,
knowledge, training and experience, generally required by employers from those engaged in a
particular occupation that cannot be reasonable modified or omitted.” (AR 12).
 Page 40 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
            ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
            CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
            JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37      Filed 12/30/19     Page 46 of 47




                                         V.      CONCLUSION

       For the foregoing reasons, Standard’s Summary Judgment Motion, or in the alternative,

its Cross-Motion for Judgment Pursuant to Fed. R. Civ. Pro. 52(a) should be granted and

Plaintiff’s Motion for Judgment Pursuant to Fed. R. Civ. Pro. 52(a) should be denied.



        DATED: December 30, 2019.                BUCHANAN ANGELI ALTSCHUL &
                                                 SULLIVAN LLP


                                                 /s/ Andrew Altschul
                                                 Andrew Altschul, OSB No. 980302
                                                 andrew@baaslaw.com
                                                 Telephone: (503) 974-5015
                                                 Attorneys for Defendant




Page 41 - DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
          ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO FED R.
          CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR
          JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)
        Case 3:18-cv-01948-YY        Document 37        Filed 12/30/19   Page 47 of 47




                                  CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing MOTION FOR SUMMARY JUDGMENT

OR, IN THE ALTERNATIVE, CROSS-MOTION FOR JUDGMENT PURSUANT TO

FED R. CIV. PRO. 52(a) AND OPPOSITION TO PLAINTIFF’S MOTION FOR

JUDGMENT PURSUANT TO FED. R. CIV. PRO. 52(a)on the following-named persons on

the date indicated below in the manner indicated:


        mailing with postage prepaid
        hand delivery
        facsimile transmission
        email
        notice of electronic filing using the CM/ECF system

        Megan E. Glor
        Megan E. Glor, Attorneys at Law
        707 NE Knott Street, Suite 101
        Portland, OR 97212
        megan@meganglor.com

        Attorneys for Plaintiff



        DATED: December 30, 2019                    BUCHANAN ANGELI ALTSCHUL &
                                                    SULLIVAN LLP

                                                    /s/ Andrew Altschul
                                                    Andrew Altschul, OSB No. 980302
                                                    Telephone: (503) 974-5015
                                                    Attorneys for Defendant




Page 1 – CERTIFICATE OF SERVICE
